—Judgment unanimously affirmed. Memorandum: Defendant did not object to the enhanced sentence on the grounds now raised on appeal, nor did he move to withdraw his plea of guilty or vacate the judgment of conviction based on those grounds. Thus, his present contentions concerning the enhanced sentence are not preserved for our review (see, CPL 470.05 [2]; People v Perry, 252 AD2d 990, lv denied 92 NY2d 929). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Smith, J. — Attempted Burglary, 2nd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Burns, JJ.